Citation Nr: 1547726	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  15-08 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss, and a disability rating in excess of 10 percent on and after October 6, 2014.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that in a March 2015 rating decision, the RO granted an increased disability rating of 10 percent effective October 6, 2014.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected bilateral hearing loss is more severe than the assigned disability ratings demonstrate.  The record reflects that, in addition to VA examinations in September 2013, December 2014, and February 2015, the Veteran underwent VA audiology consults in May 2012 and October 2014.  Both of these audiology consults are noted in the Veteran's treatment records, and both indicate that speech recognition and puretone audiometric testing was conducted.  The speech recognition scores from each consult are of record.  The May 2012 puretone audiometric test is described as revealing a normal sloping to moderately-severe sensorineural hearing loss in the left ear, and a moderate sloping to severe sensorineural hearing loss in the right ear.  The October 2014 puretone audiometric test is described as revealing a normal sloping to severe sensorineural hearing loss in the left ear, and a moderate to profound sensorineural hearing loss in the right ear.  

However, the specific numerical results of the puretone audiometric testing are not of record for either the May 2012 or October 2014 consult, although the May 2012 treatment record indicates that the Veteran was given a copy of the test results and the October 2014 results are described in the March 2015 rating decision.  As any specific puretone audiometric test results available will have direct bearing on the appropriate disability rating for the Veteran's service-connected hearing loss throughout the period on appeal, the Board finds remand is warranted in order to obtain any such records.

Additionally, as it appears that the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA treatment records date from May 2013 to the present.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record the numerical results of puretone audiometric testing conducted in conjunction with VA audiology consults in May 2012 and October 2014.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.  

2.  Obtain and associate with the record VA treatment records for the Veteran dated from May 2013 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  After all development has been completed, re-adjudicate the claim of entitlement to a compensable initial disability rating for bilateral hearing loss, and a disability rating in excess of 10 percent on and after October 6, 2014.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




